 



Exhibit 10.52
(INTROGEN LOGO) [d30215d30215001.gif]
July 14, 2005
Suiter Limited
P.O. Box 3176
Wickhams Cay 1
Road Town, Tortola
British Virgin Islands
Attn: Mr. Brunello Donati

     
Re:
  Agreement (“Agreement”) between Suiter Limited (“Suiter”) and Introgen
Therapeutics, Inc. (the “Company”) Dated April 20, 2005

Dear Mr. Donati:
     This will confirm the agreement of Suiter and the Company that Paragraph 2
of the above-referenced Agreement is hereby amended and restated to read as
follows:

  2.   This Agreement and any portion of the Warrant that has not vested in the
manner provided above will expire 180 days from the date of this Agreement (the
“Initial Term”). Unless a party gives written notice of termination prior to the
expiration of the Initial Term, the Initial Term will be automatically extended
for successive, consecutive thirty day terms (each a “Renewal Term”) until a
party gives written notice of termination. This Agreement will terminate at the
end of the term in which written notice of termination is given (whether it is
the Initial Term or a Renewal Term). Additionally, the Company may, at its
option, terminate this Agreement upon written notice to Suiter at any time after
the Company publicly announces either (i) a favorable action or decision by the
United States Food and Drug Administration with respect to one or more of the
Company’s product candidates, or (ii) a partnering or collaboration agreement
involving one or more of the Company’s product candidates that is not arranged
by Suiter pursuant to a written mandate with the Company and that the Company in
good faith believes had or will have a positive material impact upon the price
per share of the Company’s common stock as quoted on the NASDAQ National Market
System (a “Material Announcement”); provided that in the event of such
cancellation

301 Congress Avenue, Suite 1850 • Austin, Texas 78701 • 512.708.9310 • Fax:
512.708.9311
Houston Office: 2250 Holcombe Blvd. • Houston, Texas 77030 • 713.797.9960 • Fax:
713.797.9913

 



--------------------------------------------------------------------------------



 



Mr Brunello Donati
July 14, 2005
Page 2

      by the Company after a Material Announcement, the Company and Suiter will
enter into good faith negotiations in an attempt to fairly compensate Suiter for
its efforts (but in no event will more warrants vest than Suiter could have
earned under this Agreement had such Material Announcement not been made). Any
notice required or permitted under this Agreement shall be made by United States
Mail, postage prepaid, or by Federal Express, DHL, or other commercial carrier
providing receipt for delivery, or by telephonic facsimile or email, with
confirmation by the recipient of receipt of the facsimile or email, to the
address, facsimile telephone number or email address of the recipient set forth
below:

         
If to Suiter:
  Address:   P.O. Box 3176
 
      Wickhams Cay 1
 
      Road Town, Tortola
 
      British Virgin Islands
 
       
 
  Facsimile No.:   +41919125060
 
       
 
  Email Address   donati@talentgroup.ch
 
       
If to the Company:
  Address:   301 Congress Avenue
 
      Suite 1850
 
      Austin, Texas 78701
 
       
 
  Facsimile No.:   (512) 708-9311
 
       
 
  Email Address:   d.nance@introgen.com

     Notice sent by United States mail will be deemed delivered five (5) days
after being delivered to the U.S. Postal Service for mailing; and notices sent
by other means shall be deemed received upon actual receipt. Either party may
change its address for notice by giving the other party written notice of the
change.
     Except for the amendment and restatement of Paragraph No. 2 as set forth
above, the Agreement will remain in full force and effect. The Amendment and
Restatement of Paragraph 2 will be effective as of the date of this letter.

 



--------------------------------------------------------------------------------



 



Mr. Brunello Donati
July 14, 2005
Page 3
     If this accurately sets forth our agreement would you please sign a copy of
this letter where indicated below and return it to me?

            Yours very truly,


INTROGEN THERAPEUTICS, INC.
    By:   /s/ David G. Nance         David G. Nance        President and Chief
Executive Officer     

            AGREED AND ACCEPTED:

SUITER, LTD.
      By:   /s/ Brunello Donati        Brunello Donati      Its:   General
attorney     

 